1
     Brittany L. Shaw, Esq. (331773)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
     James K. Schultz, Esq. (SBN 309945)
3
     SESSIONS, ISRAEL & SHARTLE, LLP
4    1545 Hotel Circle South, Suite 150
5
     San Diego, CA 92108
     Tel: 619/758-1891
6
     Fax: 877/334-0661
7    bshaw@sessions.legal
     dkirkpatrick@sessions.legal
8
     jschultz@sessions.legal
9

10
     Attorneys for R.M. Galicia, Inc. dba Progressive Management Systems

11
                          UNITED STATES DISTRICT COURT
12
                       SOUTHERN DISTRICT OF CALIFORNIA
13

14   HECTOR FERNANDEZ,                       ) Case No.: 3:21-cv-00841 BEN-RBB
                                             )
15                                           )
                 Plaintiff,                  )
16        vs.                                )
                                             ) AMENDED PROOF OF SERVICE
17                                           )
     PROGRESSIVE MANAGEMENT                  )
18                                           )
     SYSTEMS and EMERGENCY AND               )
19   ACUTE CARE MEDICAL CORP.,               )
                                             )
20                                           )
                                             )
21               Defendants.                 )
                                             )
22                                           )
                                             )
23

24

25

26

27

28

                                       Proof of Service

                                              1
1
     CASE NAME: Hector Fernandez v. R.M. Galicia dba Progressive Management
2    Systems, et al.
     CASE NO: 3:21-cv-00841-BEN-RBB
3

4                                      PROOF OF SERVICE
5    I, the undersigned, hereby certify that I am a citizen of the United States, over the age of
     18 years and not a party to the within action; my business address is 1545 Hotel Circle
6    South, Suite 150, San Diego, California 92108. On this date I served the following:
7                                  ANSWER TO COMPLAINT
8    (X)    BY COURT’S CM/ECF ELECTRONIC FILING SERVER
9           I served on the interested parties in this action through their attorney’s, as stated
     below, who have agreed to accept electronic service in this matter, by electronically filing
10
     and serving said documents via the Court’s CM/ECF electronic filing server.
11
      Helen Irene Zeldes, Esq.                      Andrew Bao, Esq,
12    Schonbrun Seplow Harris Hoffman &             Wolfe & Wyman
13
      Zeldes LLP                                    aabao@wolfewyman.com
      hzeldes@sshhzlaw.com
14

15
     I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
16

17   Dated: September 15, 2021                         /s/ Brittany L. Shaw
18                                                     Brittany L. Shaw

19

20

21

22

23

24

25

26

27

28
